842 So.2d 1101 (2003)
Salvador R. DUZON, Carolyn R. Duzon, on Behalf of the COMMUNITY OF ACQUETS AND GAINS, Individually and on Behalf of the Minor Children, Salvador Duzon, Jr. and John R. Duzon, and Tomas Paral, Personal Representative of the Estate of Andy S. Paral
v.
Thomas L. STALLWORTH, Queen Bee Transport, Inc., Venture Transports, Inc., Reliance National Indemnity, Cal-Dive International, Inc. and ABC Insurance Company.
No. 2003-C-0589.
Supreme Court of Louisiana.
May 2, 2003.
*1102 Denied.
VICTORY, J., would grant the writ.
WEIMER, J., would grant the writ.